         Case 2:09-bk-26198-BR
CASE INFORMATION                               Doc 52-1 Filed 10/29/20 Entered 10/29/20 07:46:55                    Desc
                                 Exhibit Exhibit 1 - Register of Actions GC042508 Page 1 of 3
Case Information | Register Of Actions | FUTURE HEARINGS | PARTY INFORMATION | Documents Filed | Proceedings Held

Case Number: GC042508
JOHN SARKISIAN & MICHELLE SARKISIAN, H&W AS JT VS. RUIZ
Filing Courthouse: Stanley Mosk Courthouse
Filing Date: 03/09/2009
Case Type: Other Breach of Contract/Warranty (not fraud or negligence) (General Jurisdiction)
Status: Dismissed - Other 12/17/2009




FUTURE HEARINGS
Case Information | Register Of Actions | FUTURE HEARINGS | PARTY INFORMATION | Documents Filed | Proceedings Held

None


PARTY INFORMATION
Case Information | Register Of Actions | FUTURE HEARINGS | PARTY INFORMATION | Documents Filed | Proceedings Held

BOSSE GREGORY L. LAW OFFICES OF - Attorney for Defendant

BOSSE GREGORY L. LAW OFFICES OF - Defendant

CISNEROS RUBEN RUIZ AKA RUIZ - Defendant

CISNEROS RUBEN RUIZ AKA RUIZ RUBEN - Defendant

DOES 1 TO 25 - Defendant

HUNTER MOLLOY & SALCIDO LLP - Attorney for Plaintiff

HUNTER MOLLOY & SALCIDO LLP - Attorney for Plaintiff

JOHN SARKISIAN AND MICHELLE SARKISIAN - Plaintiff

JOHN SARKISIAN AND MICHELLE SARKISIAN - Plaintiff

RUIZ KENYA - Defendant

RUIZ KENYA - Defendant




DOCUMENTS FILED
Case Information | Register Of Actions | FUTURE HEARINGS | PARTY INFORMATION | Documents Filed | Proceedings Held

Documents Filed (Filing dates listed in descending order)
01/06/2010 Notice of Entry of Dismissal & P&S
Filed by JOHN SARKISIAN AND MICHELLE SARKISIAN, (Plaintiff)

01/06/2010 Notice of Entry of Dismissal & P&S
Filed by Attorney for Plaintiff

12/17/2009 Request for Dismissal
Filed by JOHN SARKISIAN AND MICHELLE SARKISIAN, (Plaintiff)

12/17/2009 Request for Entry of Dismissal
Filed by Attorney for Plaintiff

08/03/2009 Notice-Filing
Filed by KENYA RUIZ (Defendant); RUBEN RUIZ AKA RUIZ CISNEROS (Defendant); Bosse, Gregory L., Law Offices of (Legacy Party)

08/03/2009 Notice-Filing (BANKRUPTCY PETITION RJN
                                              & STAY-OF
                                                      Exhibit  1 - Page
                                                        PROCEEDINGS )                  1 of 3
Filed by Attorney for Defendant
04/23/2009 Answer
Filed by KENYACase   2:09-bk-26198-BR
               RUIZ (Defendant);             Doc
                                 RUBEN RUIZ AKA   52-1
                                                RUIZ      Filed(Defendant);
                                                     CISNEROS   10/29/20 Bosse,
                                                                            Entered   10/29/20
                                                                                Gregory            07:46:55
                                                                                        L., Law Offices of (LegacyDesc
                                                                                                                  Party)
                                  Exhibit Exhibit 1 - Register of Actions GC042508         Page 2 of 3
04/23/2009 Answer to Complaint Filed
Filed by Attorney for Defendant

04/08/2009 Proof-Service/Summons
Filed by JOHN SARKISIAN AND MICHELLE SARKISIAN, (Plaintiff)

04/08/2009 Proof-Service/Summons
Filed by Attorney for Plaintiff

03/30/2009 Proof-Service/Summons
Filed by JOHN SARKISIAN AND MICHELLE SARKISIAN, (Plaintiff)

03/30/2009 Proof-Service/Summons
Filed by Attorney for Plaintiff

03/09/2009 Complaint
Filed by JOHN SARKISIAN AND MICHELLE SARKISIAN, (Plaintiff)

03/09/2009 Complaint Filed



PROCEEDINGS HELD
Case Information | Register Of Actions | FUTURE HEARINGS | PARTY INFORMATION | Documents Filed | Proceedings Held

Proceedings Held (Proceeding dates listed in descending order)
12/17/2009 at 08:30 AM in Department P
Further Status Conference (Further Status Conference; Order of Dismissal) -

12/17/2009 at 08:30 am in Department P, JAN A. PLUIM, Presiding
Further Status Conference (re: bankruptcy) - Order of Dismissal

08/05/2009 at 08:30 AM in Department P
Case Management Conference (Conference-Case Management; Matter continued) -

08/05/2009 at 08:30 am in Department P, JAN A. PLUIM, Presiding
Conference-Case Management - Matter continued




REGISTER OF ACTIONS
Case Information | Register Of Actions | FUTURE HEARINGS | PARTY INFORMATION | Documents Filed | Proceedings Held

Register of Actions (Listed in descending order)
01/06/2010 Notice of Entry of Dismissal & P&S
Filed by JOHN SARKISIAN AND MICHELLE SARKISIAN, (Plaintiff)

01/06/2010 Notice of Entry of Dismissal & P&S
Filed by Attorney for Plaintiff

12/17/2009 at 08:30 AM in Department P
Further Status Conference (Further Status Conference; Order of Dismissal) -

12/17/2009 at 08:30 am in Department P, JAN A. PLUIM, Presiding
Further Status Conference (re: bankruptcy) - Order of Dismissal

12/17/2009 Request for Dismissal
Filed by JOHN SARKISIAN AND MICHELLE SARKISIAN, (Plaintiff)

12/17/2009 Request for Entry of Dismissal
Filed by Attorney for Plaintiff

08/05/2009 at 08:30 AM in Department P
                                             RJN - Exhibit 1 - Page             2 of 3
Case Management Conference (Conference-Case Management; Matter continued) -
08/05/2009 at 08:30 am in Department P, JAN A. PLUIM, Presiding
Conference-CaseCase   2:09-bk-26198-BR
                  Management  - Matter continued Doc 52-1 Filed    10/29/20 Entered 10/29/20 07:46:55               Desc
                                  Exhibit Exhibit 1 - Register of Actions GC042508 Page 3 of 3
08/03/2009 Notice-Filing (BANKRUPTCY PETITION & STAY OF PROCEEDINGS )
Filed by Attorney for Defendant

08/03/2009 Notice-Filing
Filed by KENYA RUIZ (Defendant); RUBEN RUIZ AKA RUIZ CISNEROS (Defendant); Bosse, Gregory L., Law Offices of (Legacy Party)

04/23/2009 Answer
Filed by KENYA RUIZ (Defendant); RUBEN RUIZ AKA RUIZ CISNEROS (Defendant); Bosse, Gregory L., Law Offices of (Legacy Party)

04/23/2009 Answer to Complaint Filed
Filed by Attorney for Defendant

04/08/2009 Proof-Service/Summons
Filed by Attorney for Plaintiff

04/08/2009 Proof-Service/Summons
Filed by JOHN SARKISIAN AND MICHELLE SARKISIAN, (Plaintiff)

03/30/2009 Proof-Service/Summons
Filed by Attorney for Plaintiff

03/30/2009 Proof-Service/Summons
Filed by JOHN SARKISIAN AND MICHELLE SARKISIAN, (Plaintiff)

03/09/2009 Complaint Filed

03/09/2009 Complaint
Filed by JOHN SARKISIAN AND MICHELLE SARKISIAN, (Plaintiff)




                                               RJN - Exhibit 1 - Page 3 of 3
